    Case 1:17-cv-01803-PGG-KNF Document 133-2 Filed 01/27/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 BYTEMARK, INC.,

          Plaintiff,

     v.                                               Case No. 1:17-cv-01803-PGG-KNF

 XEROX CORP., ACS TRANSPORT
 SOLUTIONS, INC., XEROX
 TRANSPORT SOLUTIONS, INC.,
 CONDUENT INC., and
 NEW JERSEY TRANSIT CORP.,

     Defendants.


                               CERTIFICATE OF SERVICE

       The undersigned certifies that on January 27, 2021, Plaintiff Bytemark Inc.’s Objections

to the January 13, 2021 Order (Dkt. #129) of the United States Magistrate Judge and Declaration

of Dariush Keyhani were served via ECF on counsel of record at the following email addresses:


dcawley@mckoolsmith.com
ddehoney@mckoolsmith.com
amoore@mckoolsmith.com
jpowers@mckoolsmith.com
mrabinowitz@mckoolsmith.com
dsochia@mckoolsmith.com

                                        /s/ Anya Engel
                                          Anya Engel




                                               1
